PER Curiam.
The costs incident to a reference, including the referee’s fee, are taxable in the discretion of the court. Lightner v. Boone, 222 N.C. 421, 23 S.E. 2d 313; Cody v. England, 221 N.C. 40, 19 S.E. 2d 10; Williams v. Johnson, 230 N.C. 338, 53 S.E. 2d 277. The court did not undertake to tax the costs. They are hereafter to be taxed. The appellant is not hurt by the order. Instead of directing that the required fund be paid out of the trust fund, the court had the power and authority to require each party to deposit out of his own pocket a ratable portion of the costs of the reference. It follows that the appellant’s appeal is premature and must be dismissed.
Appeal dismissed.